Title: To Thomas Jefferson from Alexander Boyd, 27 March 1801
From: Boyd, Alexander
To: Jefferson, Thomas



Sir
Philadelphia 27th March 1801

As it is Generally Expected that a Change of officers will take place in the Custom house of this port, a large Circile of my friends have encouraged me to apply to your Excellency for the place of naval officer now filled by Genl. William Mc.Pherson—I flatter myself that such Credentials & Recommendations Can be obtained in favour of my public Character & private Life as will Give General Satisfaction—I am a pensylvanian by Birth & I served my Countrys Cause during the whole Revolutionary war—In the year 1789 I was appointed inspector for this port and for Eight years in that office I faithfully Executed the trust Reposed in me—as Soon as party Spirit began to Run high my Known Republican principles Rendered me Odious to the Colletor and Surveyor of the port—and when I Dared to Exercise my Rights openly as a freeman on an important Election in this City I was abruptly Dismissed from office, with no other Reason assigned than that I had Voted for a man Esteemed an Enemy to the Administration—These Circumstances make me the more Bold To Come forward with my presentapplication—
I hope I may be thought worthy of that or Some other office in the Custom house of this port—and that my application will meet with Every attention it deserves I Can Entertain no Doubt—
With the most profound Respect and Esteem I am your Excellencys Most Obt. and most Humbl. Servt.

Alexr. Boyd

